Title: Thomas Jefferson to Robert Patterson, 8 April 1813
From: Jefferson, Thomas
To: Patterson, Robert


          
				Dear Sir: 
				Monticello, 
				  April 8, ’13.
          Your favor of Mar. 15 is duly received. I think the time-piece should not be risked until our coast becomes entirely safe by an armistice, or considerably so by some remission in the vigilance of the British cruisers. In the meantime, I should be glad you could take charge of it yourself and keep it agoing. Perhaps, if Mr. Voight has prepared the apparatus for ascertaining the rod vibrating seconds, you might be willing to amuse yourself with that experiment, which will be curious at least, if not useful to be
			 known. I write to Mr. Voight to forward me his bill, that I may direct the amount to be remitted him from Richmond.
          The enquiry I am about to make will prove to you my sincere esteem and the confidence I repose in your friendship and discretion. You recollect my resignation of the office of President of the American Philosophical Society,—one which I deem the most honorable of all which have been conferred upon me by my fellow-citizens. The Society were so kind as, by an unanimous reëlection, to express their pleasure that I should continue; to which also your private sollicitations were added, which had great weight with me. In addition to these, a particular friend, not resident in Philadelphia, but having intimate correspondence with it, suggested that the choice of a successor might at that time produce disagreeable scisms in the society: whereas, by giving some time, some one of
			 the estimable characters among them might ripen itself in the general view, and render a new election easy and harmonious. I have therefore gone on receiving and acknoleging the repeated favors
			 of
			 the society, with a sincere consciousness, however, that I was witholding from others a place which they more merited, and in which I was useless. The last winter I had determined to make a final
			 resignation. But an absence from home in the months of November and December, occasioned an omission until the time of election had passed by. It has been usual for the Secretary,
			 after every
			 election, to notify me an opportunity of repeating my acknolegment. It has also been usual for the public papers to notice the election. Both of these channels of information have failed me this
			 year; and the propriety of a choice of a more useful president by the society, would have left no doubt in my mind that they had performed this duty by a new choice, were it not that I supposed
			 this
			 also would have been announced in the papers, which, however, I have not seen. In this absence of information, I have preferred asking of you rather than of any other person,—Am I in that office
			 or
			 not? If not, all is right; the society have done their duty, and not a member is more sensible of it than I am. I should be unworthy of the opinion that they have been so good as to entertain of
			 me
			 heretofore, were I to entertain a single regret but at my own failure to spare them the disagreeable task which I ought to have done myself, and really meant to do. If, on the contrary, I am
			 continued, I wish to advise with you as a friend to myself, as well as the institution,—What is the best time of the year for me to notify my resignation? At the end of the present term? Should
			 it be
			 early, in order to give time to settle their minds on a successor? Or would this only give opportunity for scisms to be formed, to ripen, and to destroy the future harmony of the society? And
			 would
			 these effects be avoided by so late a declaration as to give no time for cabal, and to ensure their following first thoughts, as perhaps the most genuine in such a case? Be so kind as to add to
			 the
			 multiplied proofs of your goodness, your conscientious advice on this subject, which will be my government: and in all cases, saying nothing of this, my dear Sir, to any body, accept the assurance of my constant friendship and respect.
          Th:
            Jefferson.
        